                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                                                     CRIMINAL ACTION NO. 3:18-CR-2-CRS

Michael D. THOMPSON                                                            DEFENDANT


                                               ORDER

       For the reasons set forth in the Memorandum Opinion entered on this date, and the Court

being otherwise sufficiently advised, the Court:

       DENIES the Defendant’s Motion to Suppress (DN 14).

       ACCEPTS AND ADOPTS the Report and Recommendation of the magistrate judge

(DN 23) as supplemented by the Memorandum Opinion.

       OVERRULES the objections of the Defendant thereto (DN 26).



       IT IS SO ORDERED.

                            October 29, 2018




                                                         Char
                                                            lesR.Si
                                                                  mpsonI
                                                                       II,Seni
                                                                             orJudge
                                                            Unit
                                                               edStat
                                                                    esDi
                                                                       str
                                                                         ictCour
                                                                               t




                                                   1
